DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Claim Objections
Claim(s) 28, 29 and 37 is/are objected to because of the following informalities:  in each of said claims, applicant has a minor grammatical error of repetition of the phrase “of the” for example in claim 28, applicant recites “the in-plane displacement of the of the display panel” and “the out-of-plane displacement of the of the display panel assembly” thereby appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 24, applicant recites the display panel assembly further comprises a middle frame and the rear surface id disposed on the middle frame. In claim 1 applicant recites display panel assembly comprises a rear surface, therefore in claim 24 this is the same rear surface being recited. Thereby the office raises the question that if the middle frame is part of the display panel assembly then how does the rear surface of the display panel assembly can be disposed on the middle frame. In other words rear surface of what structure of the display panel assembly is disposed on the middle frame? Considering figure 4a of the present application it is understood that the display panel assembly (412) is comprises of element cover glass 402, the display panel 404 and the middle frame 406, thereby the rear of the glass and/or the display panel of the display panel assembly is disposed on the middle frame. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-31, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US Pub 2017/0006715.
Regarding claim 21, Choi discloses, 
An electronic device comprising: 
a display panel assembly (elements 101 and 103) comprising:
a first edge (Fig. 3& 5, edge where element 117a is indicated);
a rear surface (rear of element 101/103); 
a first retention element (edges at the periphery of 101/103 and the retention elements being elements 117a and 117b, figure 3, 10 and 11) disposed on the rear surface and adjacent to the first edge (as seen in figure 3, 10, 11, element 117a/b formed on the rear and extending downwards and adjacent to the edge as defined); 
a first fastener structure disposed on the rear surface and adjacent to the first edge (first fastener structure of the display panel assembly is bosses 113, figure 5); and 
a back cover (element 102) configured to mate with the display panel assembly (Figure 2-5), the back cover comprising: 
a second edge (edges of element 102 such as the region pointed by element 100 in fig 3) configured to rise above the first edge when the back cover is mated to the display panel assembly (as seen in figure 3, the second edges of the back cover raised above the first edge of the display panel assembly);
a second retention element (elements 121a, 121b and the hole corresponding to the bosses 113) disposed adjacent to the second edge (fig 3 and 5), the second retention element configured to mate with the first retention element (Figs. 3, 5, 10-11 element 
an out-of-plane displacement of the display panel assembly relative to the back cover (Figures 3, 5, 10-13, Paragraphs 86, 89, shows the two retention elements to control out-of-plane displacement of the second edges such the display panel assembly is protected from falling, such that the display assembly is sitting as shown in figure 3, 10-13; since the display panel assembly and the back cover are secured); and 
an in plane displacement of the display panel assembly relative to the back cover within a predefined safe displacement range (Figures 3, 5, 10-13, Paragraphs 86, 89, shows the two retention elements to control in plane displacement of the second edges such the display panel assembly is protected from falling, such that the display assembly is sitting as shown in figure 3, 10-13);
a second fastening structure (the screw like structure indicated in figure 5, element 153, is disposed adjacent to the second edge of the back cover (i.e. adjacent element 102b in figure 5)) disposed adjacent to the second edge, the second fastening structure configured to mate with the first fastening structure on the rear surface of the display panel assembly (as seen in figure 5, the boss 113 and screw like member 153 secured to each other) and when mated with the first fastener structure: 
	allow for the in-plane displacement of the display panel assembly relative to the back cover within the predefined safe displacement range (Figs. 3, 5, 10-13 paragraph 86-89 as the fasteners are secured this limits in-plane displacement with respect to the display panel assembly and back cover); and

Regarding claim 22, Choi discloses, 
Wherein the out-of-plane displacement of the display panel assembly relative to the back cover is in a direction opposite a mating direction between the back cover and the displacement panel assembly (figure 3, 5, 10-13 and as described in claim 1 furthermore the direction opposite meaning the upward direction/vertical direction).
Regarding claim 23, Choi discloses, 
Wherein the display panel assembly further comprises a flat display panel (element 103b, paragraph 65) configured to display graphic content (figures 1-3)
Regarding claim 24 (as best understood), Choi discloses, 
Wherein the display panel assembly includes a middle frame (middle frame element 101 attached to the rear surface of element 103/103b) and
The rear surface (of a structure of the display panel assembly) disposed on the middle frame (figure 2-5, the rear of the display 103 is disposed on the middle frame 101). 
Regarding claim 25, Choi discloses, 
wherein the second edge (as seen in figure 2 the edge goes around the first edge also see figure 5, similar to the present application in figure 2 of Choi and figure 4a of present) is 
Regarding claim 26, Choi discloses, 
wherein: the display panel assembly further comprises other first edges (other edge being the opposite side that are extending the length of the device of Choi) with corresponding first retention elements and first fastener structures (corresponding 117a/b and bosses 113 provided on both edges); and 
the back cover further comprises other second edges (other edge being the opposite side that are extending the length of the device of Choi) with corresponding second retention elements and second fastener structures (corresponding elements 121a, 121b and the hole corresponding to the bosses 113 and the screw like structure as described in claim 1 provided on both edges).
Regarding claim 27, Choi discloses, 
wherein: the display panel assembly further comprises a plurality of first edges (other edges being the opposite side that are extending the length of the device of Choi) with corresponding first retention elements and first fastener structures (corresponding 117a/b and bosses 113 provided on edges); and 
the back cover further comprises a plurality of second edges (edges being the opposite side that are extending the length of the device of Choi) with corresponding second retention elements and second fastener structures (corresponding elements 121a, 121b and the hole corresponding to the bosses 113 and the screw like structure as described in claim 1 provided on both edges).
claim 28, Choi discloses, 
wherein: the in-plane displacement of the of the display panel assembly relative to the back cover is in a direction parallel to a surface of the display panel assembly (as seen in figure 3, 12-13 such that the in plane displacement of each second edge of the cover is along in a first in plane direction (i.e. x axis) is parallel); and 
the out-of-plane displacement of the of the display panel assembly relative to the back cover is in a direction perpendicular (y-axis, Fig. 3, 12-13) to the surface of the display panel assembly.
Regarding claim 29, Choi discloses, 
Wherein the direction of the in plane displacement of the display panel assembly relative to the back cover is away from a centroid of the back cover (fig. 2, the centroid of the back cover being center and along the Y axis thereby the direction of the in plane display as described in claim 28 is along the X-axis thereby being away from the centroid of the back cover). 
Regarding claim 30, Choi discloses, 
Wherein the first retention element is disposed adjacent to a middle point of the first edge (as seen in figure 2, 3, and 5, the element 117a/b is provided along the edge and at least one being placed at the middle point (i.e. middle of fig 5)).
Regarding claim 31, Choi discloses, 
Wherein the first retention element is one of a plurality of first retention element adjacent to the first edge (figure 5, paragraph 67, plurality of members 117a/b).
Regarding claim 34, Choi discloses,
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2017/0006715 in view of Fujimoto US Pub 2017/0278361.
Regarding claim 32, 
Choi teaches a speaker assembly (fig 1, audio module) is disposed within the display assistant device. 
Choi does not teach a base with a bottom surface configured to sit on a surface; wherein the back cover is fastened to the base; and the base comprises a speaker assembly disposed in a lower portion of the base. 
Fujimoto in similar field teaches a back cover of the display device (back of the fig 7 or at least back of element 11b, figure 1-2) is fastened to a base (base being element 11a), the base with a bottom surface configured to sit on a surface (figure 1; surface being table or similar plane); the base comprises a speaker assembly (element 26, placed within the housing such that the speaker grill 14 is corresponding to the speaker assembly) is disposed in a lower power of the base. 

Regarding claim 33, 
Choi as modified by Fujimoto teaches the display panel assembly is slated at a screen angle relative to the bottom surface (as seen in figure 1 and 4 of Fujimoto, the modified device of claim 32 and now claim 33 will render the display of Choi to be slanted as seen in figure 4 of Fujimoto); and the base is slanted at a base angle relative to the bottom surface (figure 4, base angle where element 14 and the bottom is measured).

Claim(s) 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2017/0006715
Regarding claim 37, 
Choi does not explicitly teach wherein the in-plane-displacement of the display panel assembly relative to the back cover is based on a force impacting the second edge, the force corresponding to an impact standard.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide impact standard such that the in-plane-displacement of the display panel assembly relative to the back cover is based on a force impacting the second edge, the force corresponding to the impact standard, since 
Regarding claim 38, 
Choi teaches the weight of the electronic device and naturally the weight of the electronic device will be the force applied to the device in a free fall. 
Choi does not explicitly teach wherein the force is based on a weight of the electronic device. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the force is based on weight of the electronic device, since such modification would render the display assistant device to be protected against breakage of the display assistant device.
Regarding claim 39, Choi discloses,
Choi does not explicitly wherein the force is based on a fall situation and has corresponding angle relative to the second edge.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the force is based on a fall situation and has corresponding angle relative to the second edge, since such modification would render the display assistant device to be protected against breakage of the display assistant device.
Regarding claim 40, 
.

Allowable Subject Matter
Claims 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, applicant provided new set of claims and cancelled all the previous claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841